Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on July 20, 2022 is acknowledged.  Applicant has cancelled Claims 18-20.
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claim is to the aluminum alloy being a 7075 aluminum alloy however this is not described in the specification wherein paragraph [0053] of the published application states that the alloy is 7075-T6.  The ordinary skilled artisan would know that there is a difference in forming 7075 and 7075-T6 and therefore represents new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is indefinite.  The instant claim is to “treatable” in line 1 and “dissolvable” wherein both are indefinite as they simply denote attributes of the material and not actual actions or process steps.  The steps necessary to form a “treatable” material are unknown and it is unknown whether the intent is to actually dissolve the salt on the outer surface or if the material is just dissolvable.  A material which reacts to form hydrogen and a salt which is dissolvable will be examined.
Regarding claim 2, the instant claim is indefinite.  The instant claim is to a hydrogen yield; a first yield resulting from a reaction between the salt-encrusted activation metal and deionized water and then a second yield with the first aqueous solution contacting the same activation metal.  The first aqueous solution is formed instantaneously on contact between a salt-encrusted activation metal and water.  Therefore, it is unknown how a first yield may be determined because the water immediately becomes the first aqueous solution.  Additionally, claim 2 is to a first yield being higher than a second yield however it’s a continuous reaction and therefore a time period would be necessary to determine relative yields.  Also, is the second yield a difference between a final yield and the initial yield over a specified timeframe?  Any will be examined.
Additionally, claims 3 and 4 depend from claim 2 and are also indefinite for similar reasons.
Regarding claim 3, the instant claim is further deemed indefinite as the first aqueous solution begins to form immediately upon contacting the salt however the entire salt coating is not necessarily entirely solvated therefore at what point is the first aqueous solution meeting the greater than 4 parts per thousand?  The concentration formed at any point will be examined.
Claim 6 recites the limitation "the aluminum" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 5 establishes that the bulk volume comprises an aluminum alloy.
Regarding claim 15, the instant claim is indefinite as the amount of salt is dependent upon the surface area of the solid component and would require an excessive amount of experimentation to determine the amount of salt required for each form of the solid component and activation metal.
The remaining claims depend from the instant claim and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 and 12 – 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 5, the instant claim is to the aluminum being a “cold-worked aluminum alloy” wherein claim 1 is to aluminum.  Therefore, the claim is not further limiting as an alloy would be broadening the claim to include other metals.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 12, the instant claim is to the crystalline form of the salt being deliquescent which is not further limiting from claim 1 as the salt is “dissolvable in water” which is the definition of “deliquescent”.
del·i·ques·cent
[ˌdeləˈkwes(ə)nt]
ADJECTIVE
becoming liquid, or having a tendency to become liquid.
chemistry
(of a solid) tending to absorb moisture from the air and dissolve in it.

Regarding Claim 13, the instant claim is not further limiting from claim 1 as the salt is disposed on the outer surface of the bulk surface.  “Superficially” does not provide any further limiting features.
su·per·fi·cial·ly
[ˌso͞opərˈfiSHəlē]
ADVERB
as to the outward appearance only; on the surface:

Regarding Claim 14, the instant claim is not further limiting from claim 1 as the claim states that the salt is “on the outer surface of the bulk solid”, not “at least part” of the outer surface and therefore is 100% covered.

The remaining claims depend from the instant claim and are likewise rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 - 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17/134,757 hereafter application ‘757 in view of Woodall et al. (US 2012/0052001) hereafter Woodall and Itoh (US 2009/0208404). 
The instant claims are to a composition comprising aluminum and a liquid composition comprising indium and gallium wherein the liquid composition is found along grain boundaries within the aluminum and wherein the aluminum is a cold-worked aluminum alloy which is covered with salt.  When combined, the two compositions produce hydrogen when contacted with water with a yield greater than 80%. 
Application ‘757 is to a cold-worked aluminum composition having misaligned grain boundaries and an eutectic composition comprising gallium and indium which is introduced into the aluminum grain boundaries.  When the two compositions are combined and contacted with water, hydrogen is produced with a yield greater than about 80%.
Application ‘757 differs from the instant claims in that salt is utilized to coat the aluminum in the instant application with the liquid composition being an eutectic composition.
Woodall discloses the use of freshwater and saltwater to generate hydrogen from an aluminum/gallium/indium composition wherein the gallium/indium is an eutectic liquid [0059] and found along the grain boundaries of the aluminum while Itoh discloses that an aluminum composition may be coated with simple table salt when contacted water to form hydrogen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to coat the aluminum composition of ‘757 with salt before contacting with water and using an eutectic composition of indium and gallium.
Application ‘757 is to the aluminum being fracturable at a stress less than the yield stress of the at least one cold-worked aluminum object in the absence of the eutectic alloy however this is a physical property wherein absent any evidence to the contrary would contain the physical properties of the cold-worked composition of the instant claim.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. (US 2012/0052001) and further in view of Itoh (US 2009/0208404).
	Considering Claims 1, 11-14 and 17, Woodall discloses a system for generating hydrogen from water wherein the system comprises a solid-state composition and a liquid metal alloy that is at least partially capable of dissolving the solid composition along grain boundaries wherein the solid composition comprises aluminum and tin (bulk volume) and the liquid metal alloy comprises gallium and indium [0010] –[0012], [0026] and [0058]-[0060].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the liquid metal alloy would be placed within the aluminum of the bulk volume as partial solvation occurs along these grain boundaries by the liquid metal alloy [0050] and [0079].  
Woodall also discloses the use of distilled water and seawater to generate the hydrogen [0072] but Woodall does not disclose a salt coating on the solid bulk volume.
	Itoh discloses a composition and method of generating hydrogen by the reaction of a composition comprising aluminum, zinc, magnesium, gallium, indium and tin [0018]-[0022] and [0096]-[0098].  In a non-limiting example, Itoh discloses that the metals are combined and coated with common salt [0181]-[0185] with the water contacting the alloy may have any pH [0198] to form the first aqueous solution.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to apply the salt of Itoh to the solid aluminum composition of Woodall as Itoh discloses that aluminum forms a thin oxide film on its surface which prevents a reaction with water [0021] and therefore a salt coating would prevent the oxide layer from forming as desired by Woodall [0008].  Additionally, Woodall discloses that the aluminum may be contacted with salt water as mentioned above.  This coating then would dissolve into water to form saltwater which would then react with the aluminum to generate hydrogen.
	Considering Claim 10, the significance of Woodall and Itoh as applied to claim 1 is explained above.
	Woodall discloses that the aluminum is oxidized to form a layer which inhibits further reaction with the gallium providing a function wherein the oxide layer is disrupted allowing further reaction [0026].
	Considering Claim 15, the significance of Woodall and Itoh as applied to claim 1 is explained above.
	The instant claim has been previously rejected as discussed above.
	Woodall discloses the use of saltwater which is known to the ordinary artisan to contain about 35 parts per thousand of sodium chloride.  It is also known that water is dissociated into hydrogen (H2) and oxygen (O2) by the reaction 2H2O > 2H2 + O2 with the oxygen combining with the aluminum [0028].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the amount of salt is dictated by the amount of water converted to products and therefore would necessarily fall within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 16, the significance of Woodall and Itoh as applied to claim 1 is explained above.
	Woodall discloses the use of saltwater as discussed above which is known to contain sodium chloride (simple salt).
	Itoh discloses coating the aluminum with simple salt as discussed above.  The ordinary skilled artisan would recognize that sodium chloride melts at about 801°C which falls within the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the salt within the salt water of Woodall would melt at about 801°C thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. (US 2012/0052001) in view of Itoh (US 2009/0208404) as applied to claim 1 and further in view of Redwine (US 2018/0062190).
	Considering Claims 2-4, the significance of Woodall and Itoh as applied to claim 1 is explained above.
	The instant claims have been previously rejected as discussed above.
	Woodall discloses the use of water and further discloses the use of distilled water and seawater [0010], [0020] and [0072].  Woodall further discloses that the rate of hydrogen formation and yield immediately after contact produces a yield exceeding 80% while shortly after contact the rate of hydrogen formation slows with a second yield as measured as a difference between a final yield and the initial yield being about 10% (Fig. 10-12) thereby falling within the instantly claimed ranges.  
Additionally, as Woodall discloses the use of seawater which is generally known to have about 35 pp thousands of salt which falls within the instantly claimed range but does not disclose the use of de-ionized water.
	Redwine discloses a composition of aluminum/gallium [0030] while using de-ionized water to generate hydrogen (Fig. 1A) and [0023].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try deionized water as Woodall does not discourage its use and the ordinary skilled artisan would be motivated to determine the effect, if any, of ionized species within the water.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodall et al. (US 2012/0052001) in view of Itoh (US 2009/0208404) as applied to claim 1 and further in view of Ishida et al. (US 2012/0107228) hereafter Ishida.
	Considering Claim 5, the significance of Woodall and Itoh as applied to Claim 1 is explained above.
	The instant claims have been previously rejected as discussed above.
	Woodall discloses that the solid composition may contain about 95% aluminum [0050] and the desire to have grain boundaries for which the liquid gallium may be present or penetrate [0042] but does not discuss the aluminum being cold-worked which is described within the instant specification as resulting in plastically deformed and non-recrystallized.
Ishida discloses a composition and system for generating hydrogen from water wherein the composition comprises aluminum [0020], indium [0022] and copper [0024] wherein it is preferred that the aluminum be subjected to a cold-rolling process [0048] and [0055].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a cold-forming process of Ishida to produce the aluminum of Woodall as Ishida discloses that it forms fine cracks along the crystal grain enabling improved water penetration [0048] as desired by Woodall.
	Considering Claim 6, the significance of Woodall, Ishida and Itoh as applied to Claims 1 and 5 is explained above.
	Woodall describes that the gallium is present along the grain boundaries of the aluminum [0042].
	Considering Claim 7, the significance of Woodall, Ishida and Itoh as applied to Claims 1 and 5 is explained above.
	Woodall describes that the liquid gallium is present along the grain boundaries of the aluminum [0042].
	Considering Claims 8 and 9, the significance of Woodall, Ishida and Itoh as applied to Claims 1 and 5 is explained above.
	Woodall does not disclose the presence of copper or that the aluminum alloy is an 7075 aluminum alloy.
	Ishida that the aluminum alloy utilized to generate hydrogen also comprises 0.01-20% copper, 0.01-30% zinc and 0.01-20% magnesium [0024].  
Although Ishida does not disclose that the alloy is 7075, it is known by the ordinary artisan to contain copper, zinc and magnesium and can be cold-worked.
7075 aluminum alloy's composition roughly includes 5.6–6.1% zinc, 2.1–2.5% magnesium, 1.2–1.6% copper. Aluminum alloy 7075 can be cold worked using conventional methods in soft and annealed condition, so it can be used to make a variety of plate specifications. Wikipedia
Therefore, it would have been obvious to at least try aluminum alloy 7075 as it contains copper, zinc and magnesium in the quantities as taught by Ishida and can also be cold-worked.
Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732